Second revision of the ACP-EU Partnership agreement (Cotonou agreement) (debate)
The next item is the report by Eva Joly, on behalf of the Committee on Development, on the second revision of the ACP-EU Partnership Agreement (Cotonou Agreement).
Mr President, Commissioner, ladies and gentlemen, the revision of the Cotonou Agreement gives us an opportunity to learn lessons from the crises that we face: the economic and financial crisis, the social or food crisis, climate change, energy challenges and the persistence of extreme poverty.
The dominant economic model that is the unbridled free market, and our lifestyles, have not just shown their limitations, but have actually caused these unprecedented multidimensional crises. We must therefore carry out a radical overhaul of all our policies.
The report submitted to you today and adopted unanimously by the members of the Committee on Development seems to me to represent a first step towards this necessary revision.
The main imperative to respect is consistency. European Union trade policy, fisheries and agriculture must be designed consistently and in such a way as to ensure sustainable development, to fight poverty and guarantee a decent standard of living and income for everyone.
I am sorry to tell you that this is not the case today. By making trade an end in itself, and not a means to serve its development policy, the European Union is sacrificing the populations of developing countries for the benefit of its multinationals. Therefore, negotiations on the Economic Partnership Agreements are quite rightly causing controversy amongst the governments of the ACP, unions and civil society, which see them as a threat to their economies.
Agriculture is one of the most problematic issues and remains tragically neglected in cooperation between the European Union and the ACP countries. Although rural areas and this sector represent more than 60% of the population and their jobs, their share of the European funds for ACP countries is virtually non-existent.
This must change. How can we eradicate poverty without making food sovereignty a priority? Agriculture must be at the heart of the European Union's development policies. Helping developing countries together with local farmers to ensure they have food sovereignty is quite simply essential, all the more so because, today, food sovereignty, like the democratic legitimacy of these countries' governments, is threatened by a new and particularly worrying phenomenon, the acquisition of arable land by foreign investors following the rise in food prices in 2007.
China, Saudi Arabia and even Qatar now own thousands of hectares in developing countries. The European Union and the ACP countries must tackle this matter, which is likely to create violent conflicts and hunger riots, in particular, by making access to natural resources such as land and water a fundamental and inalienable right of local populations.
Another matter that is close to my heart is that of tax havens. The repercussions of these are bad enough for developed countries, but are even worse for the economies and the political institutions of developing countries. The illicit financial flows that they allow are thought to account for as much as ten times the amount of official development assistance.
Stopping this haemorrhage is a question of consistency and credibility. A first step could be the signing of a binding agreement, requiring multinationals to automatically declare their profits and the taxes paid in every country in which they operate, thus limiting the abuses and the losses sustained by developing countries.
Finally, I would like to use this debate to stress once more the democratic deficit of this revision, which our parliaments were not consulted on. The role of the ACP-EU Joint Parliamentary Assembly must, however, be strengthened.
Mr President, Commissioner, ladies and gentlemen, I hope that the negotiators will seize the opportunity they are being given to make the necessary amendments to this partnership and to make it a success of which the principal beneficiaries will be the populations of the ACP countries.
Commissioner, ladies and gentlemen, the Committee on International Trade, over which I have the honour of presiding, has decided to take a stand on the ongoing revision of the Cotonou Agreement for two reasons.
Firstly, trade is an essential part of the relations between the African, Caribbean and Pacific (ACP) countries and the European Union. Secondly, the Cotonou Agreement has brought with it the new Economic Partnership Agreements, which are essentially trade agreements.
For these reasons, we have decided to participate by providing a report, for which I am the rapporteur.
In this report, we are concerned with two things: firstly, respecting the details of the Economic Partnership Agreements and the parliamentary monitoring institutions which they have established, such as the Cariforum, and, secondly, making use of synergies while respecting the autonomy of both institutions. Respecting the synergies, in other words, within the Joint Parliamentary Assembly, which acts between the European Union and the ACP countries and the new inter-parliamentary institutions for the Economic Partnership Agreements.
Member of the Commission. - Mr President, I appreciate very much the interest that you take in the second revision of the Cotonou Agreement. It is also with great interest that I read the report of the Development Committee, which provides a shrewd analysis on the matters at stake. Throughout the whole process, it is a priority for us to keep Parliament informed, as we have done over the last months.
The negotiations have gained momentum and are now entering into the final phase, and the next joint ambassadorial meeting will prove the value of these discussions. We will be heading for an extraordinary joint ministerial meeting to conclude the negotiations in March, as foreseen by the Cotonou Agreement.
Let me now share with you some observations on the report. Above all, the report has already proven helpful in upholding certain positions of the EU. Just to name some of them: your position on strengthening national ACP parliaments, on the International Criminal Court and on other human rights issues confirmed our negotiation position. Likewise, the importance that you attach to climate change and food security is shared by us and will be reflected in the final outcome.
I would like to focus on four items, starting with the importance of the parliamentary dimension as embodied in the Joint Parliamentary Assembly, to which the report attaches great importance. The Commission is committed to strengthening the parliamentary dimension in the Cotonou Agreement. Therefore, our intention is not to weaken the JPA. On the contrary, the Commission proposal must be seen in the broader context of growing parliamentary oversight functions, in particular, with a view to existing and future Economic Partnership Agreements (EPAs) and EDF programmes. We should ensure maximum synergy between EPA and Cotonou institutions, including between regional JPA meetings and the EPA parliamentary bodies. In this emerging setting, a reduction in plenary JPA meetings would make sense. The Commission accepts, however, that this matter needs to be agreed with those who are most concerned, and is therefore open to reconsidering its position. At the same time, we would be interested to learn more from Parliament how it sees the JPA's role and functioning in a changing political and institutional environment.
The establishment of EPAs does not only call for the need to ensure synergy between them and the Cotonou institutions, but also requires an update of the Cotonou trade provisions, since the Cotonou trade regime has become obsolete. We have agreed with ACP partners that we will continue the negotiations towards regional European Partnership Agreements. In this context, as Development Commissioner, I would stress that it is neither politically desirable nor legally feasible to incorporate EU unilateral trade regimes such as GSP or GSP+ in Cotonou, as suggested in the draft report, since these depend on autonomous EU schemes. By contrast, the Commission welcomes the call for Cotonou to give more attention to the trade and development issues in general, and to aid for trade in particular.
In your report, you express the concern that the conclusion of EPAs and increased regionalisation might undermine the coherence of the ACP Group. The Commission believes that regional differentiation within the framework of Cotonou is more an opportunity than a threat. Regional integration is crucial for the development of ACP countries and we need to integrate this reality into Cotonou to better support their own efforts towards this objective. This by no means signifies disrupting the ACP Group, and our ACP partners largely share this approach.
Let me now briefly comment on sectoral policies which you are stressing in your report. We fully share the importance of climate change and renewable energies which are already included in the present revision exercise. Likewise, we will address food security in the regional dimension.
You also stress the importance of good governance in tax matters and in the fiscal area. Good governance is a fundamental principle of the Cotonou Agreement. Building on Article 9 of the Cotonou Agreement, the Commission is currently preparing a new policy on good governance in tax matters in the context of development cooperation. We are also seeking to address these aspects in the ongoing revision exercise. Therefore, I can confirm that we share the same objective with you, which is to create fair, effective and growth-enhancing tax systems and effective tax administrations, as well as to strengthen the participation of developing countries in international tax processes.
Finally, I take note that you deplore that the Commission has not consulted a wider variety of actors before launching the revision process - paragraphs 2 and 8 - and I fully agree that, for the future of the ACP-EU relations post-2020, a comprehensive consultation process is needed, possibly in the form of a green paper. We will have to assess the results of the present revision exercise as a basis for this as a form of lessons learnt.
I would first of all like to congratulate Mrs Joly for compiling this report. The subject areas touched on in it are extremely important in terms of ensuring that the Cotonou Agreement remains the basis for a solid partnership with the ACP countries, as well as a relevant instrument against the backdrop of the new challenges which these countries are facing.
The negotiations are taking place in a climate which, as we all know, is difficult and complex. On the one hand, the ACP countries are deeply affected not only by the economic and financial crisis, but also by the lack of food security and the consequences of climate change. On the other hand, there is an institutional challenge facing all the parties in the negotiations, which involves reflecting in an appropriate manner on the trends towards a regionalisation of relations between ACP countries and the European Union. We must ensure from now on that the revised text contains all the elements required for a cooperation promoting effective development, capable of contributing to the achievement of the Millennium Development Goals in the ACP countries.
I also wish to emphasise that I introduced five amendments on behalf of the Group of the European People's Party (Christian Democrats). I believe that these will offer a more finely nuanced reading of some of the proposals contained in the report. For example, it is important in paragraph 29 for us to insist on the concept of ownership in connection with arable land.
In addition, on the subject of creating a mechanism where transnational companies are obliged to declare the profits they have made, I believe that this must be set up at international level. In paragraph 25, it is important to make a clear reference to dealing with the issue of food security in a consistent manner as part of the EU's development policy. Finally, in paragraph 31, the position expressed on readmission agreements with third countries does not reflect the PPE Group's vision on this matter.
Mr President, Commissioner, ladies and gentlemen, I would also like to congratulate Mrs Joly on her work, on the report and also on taking into account the contributions of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, and, although we have again tabled some amendments, we see our contribution in the resolution that she has presented.
For our group, the partnership between the European Union and the ACP countries is part of an historic commitment, which must retain all its specific characteristics, which must not be watered down, even by the need to comply with certain rules, such as those of the WTO. We are most concerned that this partnership should preserve, in particular, the consistency of all European Union policies - trade policy, budgetary policy - with objectives in the area of development, but also in relation to the promotion of peace, security and democracy and human rights in ACP countries.
It is not a question of imposing a model, but of working with these countries to ensure their development, which must be sustainable development. From this point of view, it is very important for this revision to enable us to take into account new elements of the last five years: the fight against climate change, technology transfers, renewable energy development aid, the fight against food crises, and therefore greater emphasis in our cooperation on agriculture, on food sovereignty, the fight against financial deregulation, good fiscal governance and the fight against tax havens. We see our contribution in all of that.
I would like to stress two points. Trade: with the implementation of the Economic Partnership Agreements, certain provisions of the Cotonou Agreement will become obsolete, but we are concerned that this agreement should still mention that the trade clauses and the trade regimes from which the ACP countries benefit must not be less favourable than those from which they benefited previously. It seems to us that we should integrate the GSP, the interim EPAs and all these provisions in the revision of the Cotonou Agreement.
Finally, on emigration - our colleagues in the group will emphasise this - we are concerned that it should actually be said that the migration agreements preserve the rights of migrants and that we cannot accept transit regimes to countries that do not guarantee respect for human rights.
Mr President, Commissioner, I would also like to congratulate Mrs Joly on the accuracy and the rigour of her report, and on the very appropriate analysis that it contains.
The second revision of the Cotonou Agreement must enhance the Lomé acquis while consolidating unity, cohesion and solidarity between the ACP States. This agreement must, of course, guarantee that these countries will be able to take control of their development policy.
The programming, re-examination and monitoring of the agreement should consequently also be a prerogative for the parliaments of our partner countries. I know that this is obviously a huge challenge, but I think that we must make a special effort to encourage these parliaments. It is an expectation that we must also express very openly to the authorities of our partner countries. Certain governments, as you know, are reluctant to encourage parliamentary debate in their countries.
I also call in particular for the democratic scrutiny and the role of the ACP-EU Joint Parliamentary Assembly to be strengthened, notably via the insertion in the Cotonou Agreement of clauses that would allow the JPA to receive national and regional strategy documents in order to debate them. In future, the national and regional parliaments must also, I believe, be consulted much more systematically on the process of drafting regional and national strategy documents.
I would like to say a few words on the organisation of the work of the Joint Parliamentary Assembly: I believe that we must keep two sessions. Reducing these to one session would send out an extremely negative message to our partners. Regional meetings should perhaps be organised more closely together; on 25 January, I will make some concrete proposals in this regard to the Bureau of the Joint Parliamentary Assembly.
For the sake of consistency and effectiveness, I insist that the parliamentary bodies in charge of monitoring the EPAs are made up of members of the JPA in order to better guarantee their development dimension. Furthermore, I welcome your comments, Commissioner, since you were quite clear on this declaration as the next Trade Commissioner. I do not, for one minute, doubt your sincerity when you say that you want to endow these Economic Partnership Agreements with this development dimension.
Finally, the revision of the Cotonou Agreement should provide for an increase in aid and funding for ACP countries in order to help them take the measures necessary to combat climate change.
on behalf of the ECR Group. - Mr President, we go on and on and on. We keep talking about alleviating poverty. This is the 10th EDF. We have pumped about EUR 350 billion into so-called alleviating poverty when we know that poverty has increased.
Why is it that we have policies and programmes in our ACP countries that we never had in our own European history? The provinces of Brussels or Brabant did not get richer and eliminate poverty by creating what we are trying to do in the ACP countries. We created wealth in Europe by creating wealth. How do we create wealth in the ACP countries?
Mrs Joly has very interestingly identified that there is a flight of capital. She says that eight times what we put into those countries goes out. Why is that capital not employed in those countries? Why are we not creating the conditions for that capital to stay at home to create jobs and make wealth? Until we answer these questions, we are wasting our taxpayers' money without actually eliminating one person from being poor.
Mr President, my group supports Mrs Joly's report. We call for the following problems, amongst others, to be taken into consideration: the incorporation of the consequences of climate change and of the necessary adaptation measures for the ACP countries; the concern of the ACP countries that the EU's regional negotiations with groups of ACP countries will undermine solidarity within the ACP community; and the possibility of supporting necessary investments in the field of public services and public infrastructure with IB credits on the basis of the Cotonou Agreement. At the same time, we oppose the inclusion of quotas for the return of migrants from the EU to the ACP countries as part of these negotiations.
The first revision of the Cotonou Agreement took up the political dimension. Now, it is about the parliamentary dimension, for which reason we see the idea of cutting the sittings of the ACP-EU Joint Parliamentary Assembly to once a year as incomprehensible.
(HU) I was shocked when, during a food conference, I saw a sign in the hand of the African delegation saying: Do not feed Africa. We would do better to realise that what Africa needs is not aid but food self-determination. Interestingly, the African population and farmers have the same interest as Eastern Europe's post-communist farmers and population, or even, carried to the extreme, the French farmers and population, namely the need for local farmers to decide what they wish to produce, how to produce it and sell it on the local marketplace. And the local population's interest is to be able to eat locally produced healthy and good quality food. The ideas of a liberalised global free market, on the one hand, and food self-determination, on the other, belong to two different systems of logic. Here, we should take the side of food self-determination more decisively.
(PL) Mr President, Commissioner, the second revision of the Cotonou Agreement comes at a very interesting time, because it allows analysis of the provisions of the agreement in the light of a rapidly changing reality. Much has happened since the previous review in 2005: crises in the areas of economics, food, energy and finance and the changes resulting from climate negotiations and their effects on developing countries.
However, something which must interest MEPs is the role of the Joint Parliamentary Assembly and possible attempts at restricting its frequency and role. I am greatly pleased by the Commissioner's declaration that the European Commission has no such intentions. This is important, because neither the European Parliament, nor the Joint Parliamentary Assembly, nor the parliaments of the ACP countries, took part in the decision process which has produced the changes to the agreement.
Another important matter is the regionalisation of European Union-ACP relations and, in particular, the nature of this regionalisation. I am not against regionalisation, but I am convinced that regional meetings of the Joint Assembly must not replace plenary sessions. Incidentally, it would probably be more natural if decisions about the structures and principles of work of the Joint Assembly were made by the Assembly itself, and not the parties to the agreement.
I endorse the desire expressed in the report to strengthen national parliaments. Mr Michel spoke about this. In future, we would like all representatives of the ACP countries who take part in the work of the Joint Assembly to be Members of their own parliaments, and not representatives of their governments.
It is equally important that the national parliaments of the ACP countries be given the opportunity to play a significant role in cooperation on development, in preparation and implementation of programmes and in monitoring and evaluation of action taken. This explains the necessity of access to strategic documents. In addition, I agree, of course, that functions should not be duplicated and that complementarity and synergy between Economic Partnership Agreements and the Joint Parliamentary Assembly is very important.
(FR) Mr President, Article 13 of the Cotonou Agreement has not been revised since 2000. It concerns a sensitive subject: the dialogue between the European Union and the ACP countries on immigration, fair treatment of immigrants, the principles of non-refoulement, the underlying causes of immigration and, finally, the fight against illegal immigration and readmission, and it is these two aspects that the European Union has mostly concentrated on.
The cruel absence of a common immigration policy that is worthy of the values that Europe claims to uphold risks strengthening, in the planned revision of Article 13, the aspect of repression and the hunting down of illegal immigrants. The tragic example of the bilateral agreement between Italy and Libya, which has led to intolerable humanitarian situations, does not seem to have discouraged the zeal of those who want to toughen up Article 13 in order to strengthen the section on the fight against illegal immigration.
Furthermore, in some regions - I am thinking of Calabria - illegal immigrants are now being hunted down openly and unceremoniously. Instead of acting on the basis of the fears aroused by the current crisis, we must point out the synergy that must be established between immigration and development.
If the ACP countries need aid in order to take off economically, we ourselves will need immigration to face the crisis affecting us. We should therefore concentrate on legal immigration and mobility. These are the only safeguards against the hateful climate surreptitiously taking root in our own countries.
(IT) Mr President, Commissioner, ladies and gentlemen, as liberal democrats, we want to take advantage of the revision of the Cotonou Agreement to affirm an idea of modernity that is backed by the ACP countries too, and when I speak of modernity I mean, above all, the assertion of policies that can stress and allow greater freedom.
This freedom should be, first and foremost, freedom from bureaucracy, which is becoming more and more excessive in the ACP countries and is constantly an obstacle to economic growth. This freedom should be the possibility, above all, for students to go to study abroad, and I believe that we should take the opportunity afforded by this revision to launch an ambitious programme of study grants. This freedom should be through the dissemination of new IT technologies so that the Internet, in particular, can become an asset that is as widely accessible as possible.
Finally, it should allow the free movement of workers in such a way as to resolve the serious cases of interference to which Mrs De Keyser referred when she talked about bilateral treaties. Cotonou, which is the direct descendant of Lomé and Yaoundé, has a long history; at one time, it led the way, and if it is able to tackle new challenges, it will again succeed in playing a major role.
(FR) Mr President, Commissioner, I would firstly like to congratulate Mrs Joly on the quality of her report.
Indeed, the revision of the Cotonou Agreement must be an opportunity to finally take stock and to propose, on the basis of the lessons learned, solutions to improve its implementation, its operation and its impact. In this regard, the clear identification of priorities is extremely important.
I would like to stress three points. First of all, we need to make the contents of the political dialogue clearer. We must not lose sight of the consolidation of peace, the prevention and the settling of conflicts, but making existing instruments operational and adding references to the fight against the traffic in small arms and against drugs are challenges which, once conquered, will have a positive impact politically, economically and socially.
Secondly, the conclusion of flexible and balanced Economic Partnership Agreements that have due regard for regional development is extremely important. The key sectors, such as agriculture, renewable energy and the employment of young people, should be better taken into account. Regular dialogue with local populations will enable a realistic adjustment to be made.
Finally, the institutional framework is vital. To ensure better cohesion between the different pillars of the agreement is absolutely essential. Strengthening the power of the JPA and of the national parliaments will automatically lead to better democratic scrutiny and, above all, to far greater transparency.
To conclude, any instrument, whether new or overhauled, must preserve the fundamental principles and spirit of the agreement and, above all, we must not lose sight of the central objective, which is the eradication of poverty, while contributing to sustainable development and the progressive integration of the ACP countries into the global economy.
Mr President, brevity is the source of wit. Congratulations, Madame Joly; congratulations, Commissioner. Parliament puts at its heart in these negotiations reinforcing the principle of non-negotiable human rights clauses and sanctions for failure to respect such clauses, inter alia, with regard to discrimination based on sex, racial or ethnic origin, religion or belief, disability, age, sexual orientation, and towards people living with AIDS and HIV.
I am told, Commissioner, that some Member States do not want this amendment, but for Parliament it is vital. Human rights, as you well know, are often far too eroded, and this erosion is primarily for party political advantage. The defence of fundamental rights is at the heart of the European Union, and so it should therefore be at the heart and the centre of our relations with all ACP countries.
Commissioner, this is probably the last time you will appear before us in your present portfolio, so can I please say a warm thank you on behalf of Parliament. You have been a staunch defender of human rights and the values of the EU, and I wish you well in your new portfolio. Thank you.
(PT) This revised version of the Cotonou Agreement introduces key issues for sustainable development and the gradual integration of ACP countries into the global economy. Issues such as climate change, energy security, training and education are essential for development in these countries.
At the same time, global warming may present an opportunity. The costs of renewable energy that these countries have at their disposal are essential for their economic and social development, and allow them to move towards a state of independence in terms of energy, so that they can face up to the global crisis.
Investment in education and training is equally important in combating poverty, unemployment, emigration and the brain drain, and will help to build the economy in these countries.
To conclude, I would like to make special mention of the small island countries that are particularly vulnerable and fragile. In view of this, the implementation of the Cotonou Agreement should take account of the Mauritius Strategy and the Barbados Action Plan, which identify a number of measures to assist developing island countries in bringing about sustainable development.
(PT) Mr President, Parliament has been convened at this precise moment in order to decide on the second revision of the Cotonou Agreement.
Please allow me, however, to point out the difficulties that Haiti is facing at present. This situation calls for international solidarity, action and attention. Of course, my thoughts go out to those who have lost their lives and those who are living through a really desperate situation.
In terms of the topic in question here, we know that Cotonou aims to create a framework for cooperation that will constitute a joint ACP-EU response to globalisation, contribute to peace and security, and foster a democratic political atmosphere.
The 2005 revision took a few steps in the right direction. However, much remains to be done. The global economic and financial crisis, climate issues and the increased cost of food and energy are the reasons behind a new revised version.
I will no longer vote for the European Union to maintain - and, wherever possible, to increase - the levels of aid given to ACP countries. I agree with the argument that the national parliaments of those countries need to be involved in the process of revising the agreement both now and in the future, and I reiterate the need for them to be invited to do so.
(IT) Mr President, ladies and gentlemen, one objective that the second revision of the partnership agreement should have is definitely to promote a culture of responsibility. It will be very difficult to achieve this without the help of civil society organisations, non-State entities, and also without the parliaments. In fact, I do not believe that it is possible to have policies that fully meet the real needs of the communities involved.
A second key aspect is humanitarian aid. The USD 300 billion of aid that has been granted over the past 40 years has had no effect, if we consider that the growth of the African continent over that period has been less than 0.2% per year.
This is an apocalyptic scenario which the international community must start to understand. It must, at last, tackle the issue of developing countries as a problem that is truly ours, as a problem that concerns us, the day-to-day lives of our communities, to be tackled day by day together with the local institutions which are on an endless quest for a glimmer of legitimacy.
Finally, allow me to stress that investing in human capital means trying to understand that the greatest resource for recovery is the very people who are living through difficult situations. It is they who bear the responsibility for pulling the continent out of the abyss, and it is for us to pay attention to the problems of those countries with a clear purpose: that common good which is an interest not only of the ACP countries but also our own, and the future of our citizens.
We should look to people instead of to money, to substance instead of to advertisements. This will allow us to utilise our strategies to the best effect.
(CS) Commissioner, ladies and gentlemen, I have repeatedly criticised the fact that the national parliaments and the non-governmental organisations in developing countries are not involved in decision making regarding development aid, and that they do not have access to strategic documents. This must be rectified during the new revision of the Cotonou Agreement. The new agreement should also incorporate commitments by individual governments and parliaments to build functioning tax systems in their countries. This is important for both contracting parties. The ACP countries finally need their own standard fiscal administration, i.e., planned tax revenues for their own development objectives. This, in turn, will help the Union in its struggle against the abuse of tax havens, against tax evasion, and against the illegal flight of capital.
As deputy chair responsible for human rights, I demand that international treaties also contain human rights clauses, and not only for African, Caribbean and Pacific countries. I am sorry to note that the report by Mrs Joly, a good report in other respects, does not contain such a requirement. I urge the Commission and the Spanish Presidency to rectify this.
(RO) The report we have debated today refers to many problems linked to food security in ACP countries. I believe that we cannot talk about this subject without also taking into account some of the realities of European agriculture.
The European Union can and even should play the role of regulator on the global markets. If Europe reduced its agricultural output, the rise in food imports would contribute significantly to the global rise in food prices. This is why the European Union's food production must be maintained at constant levels for the benefit of Europeans, as well as for the benefit of the citizens from the ACP and other states.
Therefore, I believe that these aspects linked to the poorer countries' food security are also closely linked to the future of the European common agricultural policy.
(FR) Mr President, I would also like to express my support for the very good report by my colleague, Mrs Joly. The ACP-EU Partnership is more necessary than ever, and the tragedy taking place in Haiti demonstrates the extent to which the ACP-EU Partnership is indispensable and definitely must be strengthened.
It is unusual to speak about all of this to a Commissioner who today is in charge of development but tomorrow will be in charge of trade and, precisely for this reason, I would like to give you three suggestions.
Firstly, as others before me have said, when it comes to parliamentary control and the Assembly, we should continue to hold two annual meetings and not reduce these to one.
Secondly, why not subject the Economic Partnership Agreements to parliamentary control in the case of the ACPs, rather than to a strictly commercial logic, so that, here too, parliaments can be involved and made responsible for controlling the repercussions for the populations of the Economic Partnership Agreements and the defence of their interests in this framework?
(PT) Mr President, Commissioner, ladies and gentlemen, the revision of the Cotonou agreements should promote a shift in the European Union's policy of cooperation and development aid. This policy should be aimed at genuine cooperation and solidarity, and should help to promote autonomous and sovereign development in ACP countries.
There are myriad mechanisms that currently ensure that many of these countries remain subject to domination and subjugation. Suffocating foreign debt, paid several times over, yet always rising, plays a key role in establishing these kind of relations.
Pressure from the European Union to implement Economic Partnership Agreements - essentially free trade agreements - has come to reflect the current priorities of the European Development Fund, which needs to be revisited, and is indicative of the path that is now being followed. This is a path that seeks to force these countries to submit to new relationships based on dependence and to the interests of multinationals, which leads to the overuse of their resources so as to serve interests that are not shared by their citizens.
Development aid must not be conditional on the implementation of Economic Partnership Agreements. The concerns and objections of the ACP countries must be respected, along with the priorities that they set down.
(DE) Mr President, I will come straight out and say this: I think there is little sense in paragraph 31 of the present proposal for a second revision of the agreement. I, too, am opposed to the kind of relay race that the various readmission agreements for migrants create, whereby the people in question are passed from one country to the next. In this regard, there is definitely a need for such cascade agreements to be better regulated at the international level. It seems to me even more important, however, that this kind of situation is avoided in the first place. I therefore believe that the idea of facilitating the circular visa for people from the ACP countries is the wrong way to go. Let us, therefore, support self-help. Let us promote self-sufficiency. Let us turn charity cases into producers with a sense of self-worth. That would certainly put a stop to social emigration and the flight from social poverty.
(EL) Mr President, this afternoon, the debate was held on the massive and unimaginable disaster in Haiti and on how Europe can help to bring relief to the victims. This debate should remind us - and this is why I have taken the floor during this evening's sitting - that we need to approach agreements with countries which face serious economic problems and which are especially vulnerable to natural disasters, as the tragedy in Haiti has proven, in a completely different spirit from other economic agreements entered into by the European Union. We are talking about countries at the mercy of poverty, indigence and disease. We are talking about countries in which the term humanitarian crisis is tending to become the rule.
It is therefore our responsibility, it is our duty, it is our creed, it is the foundation stone of the European Union for us to put human life above all else and any technical or economic dimensions after that. That is why, everything we have debated today, the red tape, the technical issues, need to be resolved as quickly as possible.
(DE) Mr President, when I think of the Caribbean, two images come to mind: the current major disaster in Haiti, and, when you have been working in this House for many years, also the MEPs luxuriating at the meetings of the ACP-EU Joint Parliamentary Assembly (JPA).
After this long debate, in which important things have been said, it could perhaps be possible to send out a very concrete sign and, in consideration of the situation in Haiti, do without the next one or two opulent sittings of the ACP-EU JPA in these very countries and use the net profit to actually benefit the victims. It would only be a drop in the ocean, but it would be symbolic, and it would show that we really do mean, in practice, the many fine words that are spoken in this House.
(IT) Mr President, ladies and gentlemen, the ACP Assembly is particularly important at this political juncture where globalisation has more or less divided the world into countries producing products and countries producing ideas, giving rise to a migration of workers as well as, naturally, goods.
At the heart of this process is the Mediterranean, the true fulcrum between Europe and the ACP countries. The Cotonou rules must therefore adapt to this new situation and I propose - at the request of the President of the Republic of Italy, Giorgio Napolitano, who officially supports this proposal - that a decentralised office or a fixed annual meeting of the ACP Assembly be established in the most multi-ethnic, most Mediterranean European city, which is also close to the ACP countries: Naples.
I therefore repeat - again at the request of the President of the Republic of Italy - I recommend discussing this proposal in the new agreements. Moreover, it has the advantage of bringing Europe closer to its citizens and the people of southern Italy, which is Europe's true logistical platform with regard to the countries of the Mediterranean.
(PL) Mr President, I permit myself to ask for the floor after hearing Mr Niculescu's speech, and would like to support firmly the thought he expressed - that in our economic relations with other countries, including the ACP countries, we should not lose sight of the food security of European society. In relations with ACP countries, we can recall the reform of the sugar market, which was carried out under the noble slogan of support for those countries, but which, in reality, made the situation in the European Union, for our farmers and consumers, much worse, and was not of much help to the ACP countries. Let us always remember food security, and our society, which needs that security.
Member of the Commission. - First of all, with respect to the GSP and GSP+, we have nothing in principle against these being included in the Cotonou Agreement, but we should realise that GSP and GSP+ are unilateral and Cotonou is contractual. I think it is therefore very difficult to put them in the Cotonou Agreement, but maybe we can find formulas that make the link more intricate.
(FR) Democratic scrutiny: several speakers have requested that the practice of holding two annual plenary meetings be maintained. The Commission is prepared to reconsider its point of view in this respect, but perhaps we could nevertheless agree to let the regional meetings coincide, as far as possible, with one or two of the plenary meetings, since it seems to me that all the meetings of the European Parliament, together with those of the other institutions, create an awful lot of meetings. I therefore agree in principle with the idea of having two plenary meetings, but let us try to bring them closer to the regional meetings.
Several speakers also spoke of the nature of the Economic Partnership Agreements. This is the term we agreed on, but in fact we should really talk in terms of development partnership agreements, and I think that this would also make the discussion with the ACP countries easier. I think that this would be liable to make the debate a little more open. In any case, if the European Parliament should agree at some point to a new Commission, of which I am a member, I will do everything possible, within my remit, to make these agreements a success and to be present at the sessions of the Joint Parliamentary Assembly.
There were some questions on fiscal matters. I think that I have already dealt with this point in my introduction, and I really believe that it is important that this becomes a crucial subject in our discussions with the ACP countries, but also among ourselves, since, let us be serious - and I know that the Spanish Presidency also has a keen interest in this subject - if we really want to do something, we also have to have the courage to intervene with our societies in these developing countries. The problem does not only arise there, the problem arises in particular, and I would even say above all, in the relationship between Europe and its own societies and industries in developing countries. This is a process that is under way and I understand that the Spanish Presidency will also take initiatives in this respect.
Migration.
With respect to Article 13, both sides want to update migration. On Article 13, the Commission has put forward a balanced and coherent proposal that builds on the three pillars of cooperation in the areas of migration and development, legal migration and illegal migration and readmission. The aspects put forward by the report are duly taken into account. All areas deserve equal attention. Negotiations are ongoing, and we are optimistic about finding an agreement provided the balance between the three pillars is kept.
Mr Cashman made a remark with respect to discrimination. Mr Cashman is not here at the moment, but I think he is completely right. Sexual orientation was part of the elements proposed by the Commission and we attach a lot of importance to it, but you should also be aware, as the Commission is, that in some ACP countries, homosexuality is forbidden by law. We recently made representations to the Burundian President and also to the Ugandan President because they have introduced discriminatory laws, but this is a very touchy subject and I think, at a certain moment in time, you will have to come to grips with it. Either you insist that the text is very clear, and probably we will not get an agreement on it: that is the first possibility; or another possibility is perhaps that we have some language which is less specific. UN language is less specific but would also cover sexual orientation. That is something that should be further discussed in the course of the negotiations. I think I have reacted to most of the points, even if it meant that I have spoken for too long.
Mr President, Commissioner, ladies and gentlemen, since the entry into force of the Cotonou agreements, poverty has not subsided. We have therefore failed in our development mission. Something has to change with this second revision.
I am pleased to say that there is a fairly broad consensus on the measures that I am proposing, and I think that one of the measures that we can use to eradicate poverty is to really combat tax havens, and to use this instrument to do what we can. Within the European Union and in the ACP region, we can force multinationals to declare, on a country-by-country basis, how much they earn and how much tax they pay.
That is also an international demand. However, many years will go by before this demand is met at international level. So let us use the opportunities that we have within this agreement to establish this rule in Europe. This is why I am asking you to reject the proposed amendment to paragraph 16, but to preserve the initial wording, which calls on us to put our own house in order.
In the same vein, what we can do is also force our own investment bank to take action with regard to tax havens. We should prohibit European Development Fund investments in companies that do not make profits in the countries in which they operate, but prefer to make profits in tax havens.
This was the case in Zambia, where very substantial investments - to the tune of USD 46 million, I believe - were made in the Mopani mine, for example. This has done nothing to improve the lives of Zambians; rather, it has improved the lives of the shareholders who have benefited from this aid. It is therefore totally counterproductive. This is within our power. We can change the mandate of our bank. Let us therefore do what we can and put nothing off until tomorrow. Let us take action in this regard.
Then, there are principles to which we should remain totally committed: human rights and migrant rights, and I urge you to retain my proposed wording of Article 31 and not quell the protests against bilateral agreements which, in reality, constitute an outsourcing of migratory flows.
(Applause)
The debate is closed.
The vote will take place tomorrow (Wednesday, 20 January 2010).
Written statements (Rule 149)
The second revision of the Cotonou Agreement presents an opportunity to evaluate the fields left open to incorrect or inefficient changes and is also the time when corrections can be made to the agreement according to developments in the globalisation process. There are numerous challenges to face, triggered by economic and social events, such as the economic and financial crisis and armed conflicts, as well as those posed by the negative trend in terms of the population's health, as highlighted by the increase in the number of people infected by transmissible diseases (TB, AIDS, malaria) and the rise in the number of victims of violence or natural disasters. There are also the challenges posed by climate change, which are more difficult to control, and all these challenges create the urgent need to make the developing countries' population more resistant to systemic social deficiencies. This also assumes that the offer of development cooperation is better focused on key elements in the public health and education systems. Consequently, I think that it is vital to deal with these aspects with greater clarity by consolidating title I - Development strategies - in Part 3 of the agreement.
Mr President, ladies and gentlemen, I will be voting in favour of this report, as I think that the deepening of cooperation between the European Union and the ACP states within the framework of the partnership agreements is important. That said, I would like to point out that this report contains the wording 'protection of sexual and reproductive health'. Yet what is behind this phrase? Does it, first of all, mean ensuring people's physical and mental well-being in relation to all areas of human sexuality and reproduction, for example, by combating sexual violence and genital mutilation? Does it, secondly, mean access to information about what has come to be called family planning? Or, thirdly, does it also include abortion? In the past, the Commission and the Council have made it clear in relation to questions from MEPs that this 'sexual and reproductive health' does not include abortion. That is exactly how I see it. I therefore think it important to establish that the term 'the sexual and reproductive health of women' is not in the context of abortion and I am therefore proposing a clarification to that effect in the text of the agreement.
Today, the second revision of the Cotonou Agreement introduced in 2000 is in progress, and within the framework of this revision, the aim is to introduce a range of changes to the agreement, changes which will help us to achieve the objectives set out in the agreement: the abolition of poverty, economic development and the gradual integration of the African, Caribbean and Pacific Group of States into the world economy. It should be noted that, since the latest revision to the Cotonou Agreement in 2005, there have been many new developments in the global situation (e.g. the financial crisis, climate change, rising food and energy prices, etc.), all of which directly affect the countries in Africa, the Caribbean and the Pacific. I totally agree with the rapporteur's opinion that all those developments in the global situation that have taken place could, if they are not dealt with appropriately in the process of revising the agreement, make it difficult to achieve the objective of the Cotonou Agreement and the Millennium Development Objectives by the year 2015. As is well known, the EU and ACP countries have today agreed on areas and articles that will be revised in the Cotonou Agreement, in which the above has also been partly taken into account. Unfortunately, this means, worryingly, that the European Parliament, the ACP-EU Joint Parliamentary Assembly and the parliaments of the Member States and the ACP countries have not been involved in the process of making the appropriate decisions, which crucially affects the transparency and credibility of the revision to the agreement. I am of the opinion that, in order to increase democratic legitimacy and self-accountability, the role of the European Parliament, the ACP-EU Joint Parliamentary Assembly and the parliaments of the EU Member States and the ACP countries should be increased in the process of revising the agreement.